DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harty et al. USPGPUB 2020/0276910 (hereinafter “Harty”).


As to claim 1, Harty teaches a method, comprising: determining, by a first energy source, that a second energy source configured to provide energy to an area is in need of supplemental energy (paragraph 0058 “EV is dispatched to the vicinity at illustrated block 94 during the weather-related reduction of solar energy exposure” and 92 where solar source determine an energy shortage and EV granted by V2G and FIG. 7-8); providing, by the first energy source, the supplemental energy to at least one location within the area in a prioritized manner (paragraph 0059-0060 “V2G energy request as the granted request because the amount of energy used before beginning the V2G delivery” and FIG. 7-8); and responsive to a severity of the need and an amount of available energy at the first energy source, notifying, by the first energy source, the at least one transport to provide additional energy to the at least one location in the prioritized manner (FIG. 7-8 and paragraph 0059-0060 “EV to satisfy the granted request”).

As to claim 2, Harty teaches comprising, notifying, by the first energy source, the at least one transport to provide additional energy to the first energy source (paragraph 0059-0062 “EV to satisfy the granted request. Accordingly, if the EV is already in the vicinity of the originator of the V2G energy request and the pick-up location of the transport” and FIG. 7-8).

As to claim 3,  Harty teaches wherein the at least one transport is notified based on the severity of the need related to a size of the transport and a source of energy at the transport (FIG. 7-8 and paragraph 0059-0061 its determine the severity by weather and “determines whether a grid-to-vehicle (G2V) energy request has been received”).

As to claim 4,  Harty teaches comprising notifying, by the second energy source, the first energy source of the need of supplemental energy, wherein a capacity of the first energy source is less than a capacity of the second energy source (paragraph 0060-0062 and FIG. 7-8 “determine whether the charge-station-to-EV ratio associated with the charge location is below a threshold”).

As to claim 5,  Harty teaches comprising notifying, by the first energy source, the at least one transport to provide the additional energy to the first energy source, when the first energy source is at a greater distance than the one or more locations (paragraph 0059-0062 “V2G energy request and the pick-up location of the transport request is relatively far away” system can determine the location and its distance so it can determine first energy source is at a greater distance than the one or more locations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harty et al. USPGPUB 2020/0276910 (hereinafter “Harty”) in view of Daniel et al. USPGPUB 2021/0221247 (hereinafter “Daniel”).


As to claim 6, Harty teaches all the limitations of the base claims as outlined above. 
Harty teaches comprising determining, by the first energy source, the prioritized at least one location (paragraph 0058-0062) but does not explicitly teach wherein the determining comprises a blockchain consensus between a peer group comprising the at least one transport and the first energy source.
However, Daniel teaches wherein the determining comprises a blockchain consensus between a peer group comprising the at least one transport and the first energy source (paragraph 0107 and 0020-0023 “distributed ledgers and audit records, blockchains or parachains, electronic ‘coins’ or other cryptographic representations that can reliably maintain said access and transaction control over term” and “peer to peer”).
Harty and Daniel are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Harty, and incorporating blockchain consensus between a peer group, as taught by Daniel.
One of ordinary skill in the art would have been motivated to management challenge increases when large numbers of energy storage and flexibility resources are present on a grid, particularly with the rise in electric vehicle adoption and the increased pressure on local networks in accommodating large swings in power consumption—such as with increasingly higher rate electric vehicle charging, as suggested by Daniel (paragraph 0004).


As to claim 7, Harty teaches all the limitations of the base claims as outlined above. 
Harty does not explicitly teach comprising executing, by the first energy source, a smart contract to record the prioritized at least one location on a blockchain based on a blockchain consensus.
However, Daniel teaches executing, by the first energy source, a smart contract to record the prioritized at least one location on a blockchain based on a blockchain consensus (paragraph 0020-0021 “blockchains or parachains, electronic ‘coins’ or other cryptographic representations that can reliably maintain said access and transaction control over term”).
	Harty and Daniel are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Harty, and incorporating blockchain consensus, as taught by Daniel.
One of ordinary skill in the art would have been motivated to management challenge increases when large numbers of energy storage and flexibility resources are present on a grid, particularly with the rise in electric vehicle adoption and the increased pressure on local networks in accommodating large swings in power consumption—such as with increasingly higher rate electric vehicle charging, as suggested by Daniel (paragraph 0004).
As to claims 8-14 related to claims 1-7 with similar limitations also rejected by same rational.
	As to claims 15-18 related to claims 1-4 and 19-20 related to claims 6-7 with similar limitations also rejected by same rational.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Ruiz et al. USP 8872379 teaches an energy management or electrical demand response system 10 having vehicle energy storage in residential, commercial, and industrial locations. In an exemplary embodiment, the electrical demand response system 10 may include a utility demand response system 12, a residential demand response system 14, a commercial demand response system 16, and a vehicle demand response system 18. Each of these systems 12, 14, 16, and 18 may include an energy management system configured to control various aspects of the vehicle energy storage, such as charging and discharging of the vehicle energy storage in response to demand response signals 20. In an exemplary embodiment, utility demand response system 12 includes a utility energy management system (UEMS) 22 at a power utility 24, residential demand response system 14 includes a home energy management system (HEMS) 26 at a residential building 28, commercial demand response system 16 includes a building management system (BMS) 30 at a commercial building 32, and vehicle demand response system 18 includes a vehicle control system (VCS) 34 in a vehicle 36 (FIG. 1B).
Kudo USP 10,414283 teaches V2G system includes: a power system; a charging/discharging device including an electricity storage unit, a power conversion unit that converts power transferred between the electricity storage unit and the power system, a reception unit, and a control unit that controls an operation of the power conversion unit based on a received signal; and a server device that manages charging and discharging of the electricity storage unit. The server device determines a period of time during which power is discharged from the electricity storage unit to the power system or during which the electricity storage unit is charged using power supplied from the power system, and transmits an instruction including the period of time to the charging/discharging device.
Patel USPGPUB 20220009373 teaches energy power home link generating system brings clean power to a home during a power outage, which includes a power home link and other vehicle power generating system with battery and motor for outputting power via connection or induction to an in-house load. Components of the power home link can include at least one battery, a motor and a portable or movable vehicle 44. The power generator can include an electric vehicle 44 for storing the clean power that is being distributed, and further regenerating through the EV motor and other means, and a net energy power meter for detecting power consumption and supplying the in-house load after or during conversion from DC to AC to power a house. An on-board EV charging circuit controls the power generator so as to reduce the output preset power amperage and voltage to the load, as compared with the using only load tracking. Since the electronic control unit controls the battery so as to know when power from the utility is no longer available and automatically starts the and provides the necessary power for the home. The system then also stores excess power, when output power exceeds the power consumption detected by the power meter, generated power can be utilized effectively without waste and further sold back to the utility company through net metering or other means. Further, fixed home solar systems 46.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119